Opinion issued August 2, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00538-CV
                             ———————————
                       IN RE EVATRUS D. MOSS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Evatrus D. Moss seeks a writ of mandamus to require the Clerk of this Court

to file a new notice of appeal in appellate cause number 01–95–00571–CV.1 We

dismiss the petition for lack of jurisdiction.




1
      The underlying case is The State of Texas v. Evatrus Derjuan Moss, cause number
      88343, in the 80th District Court of Harris County, Texas. The case is no longer
      pending.
       Once our plenary power expires, we no longer have jurisdiction to vacate or

modify our judgment. See TEX. R. APP. P. 19.3. Because Moss filed no motion for

rehearing in cause number 01–95–00571–CV, and no petition for review was filed

with the Texas Supreme Court, this Court’s jurisdiction over this cause expired 60

days after our judgment issued on November 16, 1995. See Saudi v. Brieven, 176
S.W.3d 108, 117 (Tex. App.—Houston [1st Dist.] 2004, pet. denied); TEX. R. APP.

P. 19.1. Accordingly, we have no jurisdiction to grant mandamus relief. See TEX.

GOV’T CODE ANN. § 22.221 (West 2004) (appellate courts have jurisdiction to grant

writs of mandamus against district or county court judges or to enforce our

jurisdiction).

       We dismiss the petition for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Justices Keyes, Brown, and Huddle.




                                           2